 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandLOCAL 40, DIVISION 2, COMMERCIAL TELEGRAPHERS' UNION, AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABORCases Nos. R-0753 to R-2768, inclusive.Decided September 8, 1941Jurisdiction:telegraph and cable communications industry.Investigation and Certification:existence of question: Company refused to ac-cord union recognition until it is certified by the Board; election necessary.Units Appropriatefor CollectiveBargaining:separate units: all employees ofthe Company employed at each of several cities in the State of Washington,namely : the Port Angeles, Hoquiam, Ellensburg, Chehalis, Bellingham, Aber-deen,Wenatchee, Tacoma, Olympia, Longview, Everett, and Yakima officesrespectively, but excluding managers, the plant department employee in theYakima office, and specifically named individuals ;Practice and Procedure:petitions of union dismissed where proposed units areeach composed of one employee ; petition of union dismissed where it madean inadequate showing of representation among employees in a proposed unit.Mr. Patrick H. Walker,of Seattle,Wash., for the Board.Mr. M. T. Cook,of Piedmont, Calif.,Mr. R. E. Peters,of Portland,Oreg., andMr. G. S. Paul,for the Company.Mr. C. E. Hughes,of Seattle,Wash., for the C. T. U.Mr. Robert S. Fousek,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 17 and March 25, 1941, respectively, Local 40, Divi-sion 2, Commercial Telegraphers' Union, affiliated with- the AmericanFederation of Labor, herein called the C. T. U., filed with the Re-gionalDirector for the Nineteenth Region (Seattle; Washington)petitions and amended petitions alleging that questions affectingcommerce had arisen concerning the representation of employees ofThe Western Union Telegraph Company,'- herein called the Company,1At the hearing there was introduce(] a stipulation correctly designating the Company asset forth above.35 N. L. R. B , No. 52.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed in the Company's offices at Wenatchee, Vancouver, Tacoma,Olympia, Longview, Everett, and Bremerton, all located in Wash-ington,and requesting investigations and certifications of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On March 25, 1941, the C. T. U.filed similar petitions concerning the representation of the Company'semployees at Yakima, Toppenish, Port Angeles, Hoquiam, Ellensburg,Chehalis, Centralia, Bellingham, and Aberdeen,Washington.OnJune 30, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3 and Section 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered a con-solidation of the cases and an investigation and authorized the Re-gionalDirector to conduct it and to provide for an appropriatehearing upon due notice.On July 7, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. T. U.,and the American Communications Association.Pursuant to notice,a hearing was held on July 17 and 18, 1941, at Seattle, Washington,before Henry J. Kent, the Trial Examiner duly designated by theChief TrialExaminer.The Board, the Company, and the C. T. U.were represented and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the hearing the C. T. U. requested that its petition be dismissedas to the Vancouver office as that unit is covered by a petition apply-ing to the Portland office.The petition will be dismissed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office in New York City. It is engaged inthe receiving and transmission by telegraph and cable of intrastate,interstate, and international communications.The Company main-tains a vast system of wire networks throughout the United States.In the operation of its national and international communicationssystem the Company owns and/or operates 211,530 miles of pole lines,4,070 miles of land line cable, 1,776,876 miles of wire, 30,324 nautical WESTERN UNIONTELEGRAPHCOMPANY253miles of ocean cable, and 19,543 telegraph offices.This proceedinginvolves the following 16 offices, all located in Washington, where theCompany employs approximately 109 employees : Wenatchee, Van-couver, Tacoma, Olympia, Longview, Everett, Bremerton, Yakima,Toppenish, Port Angeles, Hoquiam, Ellensburg, Chehalis, Centralia,Bellingham, and Aberdeen.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 40, Division 2. Commercial Telegraphers' Union, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company was requested to recognize the C. T. U. as the exclu-sive bargaining representative for the Company's employees in eachof the namedoffices.The Company refused until such time as theC. T. U. secured certification by the Board.A statement of the Field Examiner introduced in evidence at thehearing shows that the C. T. U. represents a substantialnumber ofemployees in each of the above-named offices with the exception ofBremerton 2Because of the inadequate showing in Bremerton, thepetition with reference to that office will bedismissed.Only one non-supervisory employee is employed by the Companyin both the Centralia and Toppenishoffices.The principle of col-lective bargaining presupposes that there is more than one eligibleperson who desires to bargain.The Act does not empower the Boardto certify where only one employee is involved, although it does notprevent a single employee from designating a representative to act forhim.The petitions for investigation and certification of representa-ISee the following table:Listed byListed byNons u-NonCompanyNonsu.CompanyandSignedandSignedsemploy-signedcards butpervisoryemploy-signedbut notC^tyees listedmember-but notCityees listedmember-cardsby theship orlisted byby theship orlisted byComanauthors-CompanyCompanyauthori-CompanypyrationzationcardscardsBremerton------921Bellingham-----65__________Everett.........651Centralia-------12----------Longview-------431Chelais_________22----------Olympia --------963Ellensburg------21----------Tacoma--------25233Hoquiam_______2_2----------Vancouver- -----43_Port Angeles- __23----------Wenatchee_11101Toppemsh___-__11----------Aberdeen -------52__________Yakima________2017__________ 254DECISIONSOF NATIONALLABOR RELATIONS BOARDfives of employees of the Toppenish and Centralia offices will thereforebe dismissedWe find that questions have arisen concerning the representationof employees of the Company in the ' Everett, Longview, Olympia,Tacoma,Wenatchee, Aberdeen, Bellingham, Chehalis, Ellensburg,Hoquiam, Port Angeles, and Yakima offices.IV. THE EFFECT OF THE QUESTIONSCONCERNINGREPRESENTATIONUPON COMMERCE`We find that the questions concerning representation which havearisen,occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITSThe C. T. U. alleges that all employees in each office, excludingmanagers in offices employing five or more persons, and the plant-department employees in the Tacoma and Yakima offices, constitutean appropriate bargaining unit.The Company urges the exclusionof all managers but takes no position upon the exclusion of membersof the plant departments.Office managers in offices employing less than five employees havenumerous duties and spend a preponderantly greater amount of theirever, all managers exercise supervisory authority, including the au-thority to hire and discharge, over employees in their offices.We shallexclude all managers from the unit.At the hearing it was disclosed that clerks Hoffman and Rudeen, inthe Tacoma and Yakima offices, have supervision over the deliverydepartment with power to hire and discharge messengers.Appar-ently the C. T. U. would include these employees in the units.Be-cause of the clear supervisory function which these clerks perform,we find that they are supervisors and that Hoffman and Rudeen shouldbe excluded from the appropriate units.No reason was assigned by the C. T. U. for the request that plant-department employees in the Tacoma and Yakima offices be excluded.While there are no plant-department employees in any of the otheroffices considered in this proceeding, we have frequently includedplant-department employees in city units 4We have recently ex-8Matter of Metro-Goldwyn-Mayer Studios and Motion Picture Producers Ass'n., et al.andScreen Writers' G2uild,Inc,8 N. L R. B. 858.'Matter of Western Union Telegraph CompanyandAmerican Federation of Labor, Com-mercial Telegraphers' Union,30 N L R.B. 1169. WESTERN UNIONTELEGRAPHCOMPANY255eluded the plant-department employees in the Tacoma office from aunit of plant-department employees in a geographicalarea in a pro-ceeding arising upon a petition by the International Brotherhood ofElectricalWorkers.5In the same proceeding, however, we includedthe plant-department employee in the Yakima office in a unit withother plant-department employees in a geographical district.Underall the circumstances, we shall include the plant-departmentemployeesin the unit with other employees in the Tacoma office in this proceedingand shall exclude the plant-department employee in the Yakimaoffice from the unit of other Yakima office employees.We find that all employees of the Company employed at the PortAngeles,Hoquiam, Ellensburg, Chehalis, Bellingham, Aberdeen,Wenatchee, Tacoma, Olympia, Longview, Everett, and Yakima officesrespectively, but excluding managers, the plant-department employeein the Yakima office, and Hoffman and Rudeen, each constitute a unitappropriate for the purposes of collective bargaining, and that suchunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI. TIIE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot.The partiestook no position as to the date to be used to determine eligibility. Inaccordance with our usual practice, we find that the employees ofthe Company eligible to vote in the elections shall be those employeesin the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,employed in the offices in Port Angeles, Hoquiam, Ellensburg, Che-halis,Bellingham, Aberdeen,Wenatchee, Tacoma, Olympia, Long-view,Everett, and Yakima,Washington, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.5Matter ofThe Western Union Telegraph CompanyandCommercial Telegraphers' UnionandMatterof TheWestern UnionTelegraphCompanyandInternational Brotherhood ofElectricalWorkers,34 N. L. R. B. 579. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All employees of the Company employed at the Port Angeles,Hoquiam, Ellensburg, Chehalis, Bellingham, Aberdeen,Wenatchee,Tacoma, Olympia, Longview, Everett, and Yakima offices respectively,but excluding managers, the plant-department employee in the Yakimaoffice, and clerks Hoffman and Rudeen, each constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the 'National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board_ Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company at its Port Angeles,Hoquiam, Ellensburg, Chehalis, Bellingham, Aberdeen,Wenatchee,Tacoma, Olympia, Longview, Yakima, and Everett offices, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the NineteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees in each office who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding managers, the plant-department employee in the Yakimaoffice, clerks Hoffman and Rudeen, and employees who have sincequit or been discharged, for cause, to determine whether or not theydesire to be represented by Local 40, Division 2, Commercial Tele-graphers' Union, affiliated with the American Federation of Labor,for the purposes of collective bargaining.ORDERIT ISHEREBYORDERED that the petitions for investigations and 'cer-tifications of representatives of employees in the Vancouver, Bremer-ton, Centralia, and Toppenish offices of The Western Union Company,filed by Local 40, Division 2, Commercial Telegraphers' Union, affili-ated with the American Federation of Labor, be, and they hereby are,dismissed.' I-